DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on February 12, 2020 has been considered by the examiner.

Double Patenting
Claims 1, 4, 5, 6, 7, 8, 9, and 10 of this application is patentably indistinct from claims 1, 9, 10, 11, 12, 14, 15 and 19, respectively of Application No. 16504381. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 4-5 respectively of U.S. Patent Application No. 16504381. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite similar features.
Instant Application: 16/789,009
Co-pending application: 16/504,381
Claim 2: 
-moving first parcel to destination using robot 
Claim 2:
-Moving first parcel to destination
Claim 3: 
-using robot

-move pallet in position to be removed
-remove using pallet transport system
Claim 4: 
-move pallet in position to be removed
Claim 5:  
-remove using pallet transport system


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 contains the trademark/trade name Bluetooth®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wirelessly readable tag and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atanasoff et al. (US 3033366 A), hereafter Atanasoff. 

With regards to claim 20, Atanasoff discloses a parcel sorter system (Col. 1, L23-24), comprising: a control system (memory device 106); a parcel sorter under control of the control system (secondary sorting belt 38); a plurality of destination chutes (42) configured to receive parcels from the parcel sorter; and a plurality of carousels (44) under control of the control system, each carousel transporting a plurality of destination containers (bags on bag rack 44), wherein the control system is configured to: receive sorting information of a first parcel (coders 34); identify a first destination container being transported by the first carousel, corresponding to the sorting information, wherein the first destination container is associated with the first carousel of the plurality of carousels and a first destination chute of the plurality of destination chutes (Col. 3, L74-75); transport the first parcel toward the first destination chute on the parcel sorter (Col. 3, L74-Col. 4, L6); while transporting the first parcel toward the first destination chute, operate the first carousel to move the first destination container proximate to the first destination chute (Col. 4 L9-12); and deliver the first parcel at the first destination chute for placement in the first destination container (Col. 4 L3-9).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff, further in view of Ward (US 20030194307 A1).

With regards to claim 1, Atanasoff discloses a method performed by a parcel sorter system (Col. 1, L11-13), comprising: receiving sorting information of a first parcel (Col. 3, L57; coders 34); identifying a first destination corresponding to the sorting information (Col. 3, L57-70; bags on bag rack 44) wherein the first destination is associated with a first carousel (bag rack 44) and a first destination chute (42); transporting the first parcel toward the first destination chute (Col. 3, L74-Col. 4, L6); while transporting the parcel toward the first destination chute, operating the first carousel to move the first destination proximate to the first destination chute (Col. 4, L9-12); and delivering the first parcel at the first destination chute for placement on the first destination (Col. 4 L3-9). Atanasoff does not disclose the destination being a pallet or the carousel being able to hold pallets. 
However, Ward discloses the first destination being a pallet wherein the first destination pallet is associated with a first pallet carousel (P0016, L1-7). It would have been obvious to a person with ordinary skill in the art before the time of filing to replace the bags and bag rack as disclosed by Atanasoff with the pallets and pallet carousel as disclosed by Ward, if needed to increase the amount of mail that could be transported. For example larger distribution centers sort mail for transport on airplanes and would use 

With regards to claim 6, Atanasoff discloses a parcel sorter system, comprising (Col. 1, L23-24): a control system (memory device 106); a parcel sorter (second sorting belt 38) under control of the control system; a plurality of destination chutes (42) configured to receive parcels from the parcel sorter; and a plurality of carousels (bag racks 44) under control of the control system, wherein the control system is configured to: receive sorting information of a first parcel (coders 34); identify a first destination of the plurality of destinations corresponding to the sorting information (Col. 3, L74-75), wherein the first destination is associated with a first carousel (bag rack 44) of the plurality of carousels and a first destination chute (42) of the plurality of destination chutes; transport the first parcel toward the first destination chute on the parcel sorter (Col. 3, L74-Col. 4, L6); while transporting the parcel toward the first destination chute, operate the first pallet carousel to move the first destination pallet proximate to the first destination chute (Col. 4 L9-12); and deliver the first parcel at the first destination chute for placement on the first destination (Col. 4 L18-19). Atanasoff does not disclose the destination being a pallet or the carousel being able to hold pallets. 
However, Ward discloses a plurality of pallet carousels under control of a control system, each pallet carousel transporting a plurality of pallets (P0016, L1-7). It would have been obvious to a person with ordinary skill in the art before the time of filing to replace the bags and bag rack as disclosed by Atanasoff with the pallets and pallet carousel as disclosed by Ward, if needed to increase the amount of mail that could be transported. For example larger distribution centers that sort mail for transport on airplanes, would use pallets to increase the amount of mail that could be loaded into a container therefore allowing the system to handle fewer containers while maintaining the same level of throughput.

With regards to claim 10, Atanasoff and Ward disclose all the elements of claim 6 as outlined above. Atanasoff further discloses wherein the first parcel is delivered to the first destination chute at the .

Claims 2-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff and Ward as applied to claims 1 and 6, respectively above, and further in view of Culp et al. (US 20080099381), hereafter Culp.

With regards to claim 2, Atanasoff and Ward disclose all the elements of claim 1 as outlined above. Atanasoff and Ward do not disclose wherein the parcel sorter system moves the first parcel from the first destination chute to the first destination pallet using a palletizing robot.
However, Culp discloses wherein the parcel sorter system moves the first parcel from the first destination chute to the first destination pallet using a palletizing robot (P0073, L3-6; Fig. 8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a robot as disclosed by Culp to move the packages to the pallets as disclosed by Atanasoff and Ward, to increase efficiency by reducing human error.

With regards to claim 3, Atanasoff and Ward disclose all the elements of claim 1 as outlined above. Atanasoff and Ward do not disclose operating the first pallet carousel to move the first destination pallet into position to be removed from the first pallet carousel.
However Culp discloses operating the first pallet carousel to move the first destination pallet into position to be removed from the first pallet carousel (P0073, L6-8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the pallet carousel as disclosed by Atanasoff and Ward into a removal position as disclosed by Culp, in order to be able to use equipment to move the filled pallets, thus increasing efficiency.  


However, Culp discloses controlling a pallet transport and management system to remove and replace the first destination pallet (P0073, L8-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the pallet transport and management system disclosed by Culp to the parcel sorter system as disclosed by Atanasoff and Ward, to increase efficiency, by not having to pause the system in order for an operator to remove and replace the pallet. 

With regards to claim 5, Atanasoff and Ward disclose all the elements of claim 1 as outlined above. Atanasoff and Ward do not disclose determining that the first destination pallet is filled.
However Culp discloses determining that the first destination pallet is filled (P0073 L7-9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the system as disclosed by Atanasoff and Ward determine when the pallet is full as disclosed by Culp to allow for timely replacement of the full pallet, thus increasing efficiency.  

With regards to claim 7, Atanasoff and Ward disclose all the elements of claim 6 as outlined above. Atanasoff and Ward do not disclose wherein the control system is further configured to move the first parcel from the first destination chute to the first destination pallet. 
However, Culp discloses wherein the control system is further configured to move the first parcel from the first destination chute to the first destination pallet (P0073, L3-6; Fig. 8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the method as disclosed by Culp to move the parcels to the pallets as disclosed by Atanasoff and Ward, to increase efficiency by reducing human error. 


However Culp discloses operating the first pallet carousel to move the first destination pallet into position to be removed from the first pallet carousel (P0073, L6-8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the pallet carousel as disclosed by Atanasoff and Ward into a removal position as disclosed by Culp, in order to be able to use equipment to move the filled pallets, thus increasing efficiency.  

With regards to claim 9, Atanasoff and Ward disclose all the elements of claim 6 as outlined above. Atanasoff and Ward do not disclose controlling a pallet transport and management system to remove and replace the first destination pallet.
However, Culp discloses controlling a pallet transport and management system to remove and replace the first destination pallet (P0073, L8-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the pallet transport and management system disclosed by Culp to the parcel sorter system as disclosed by Atanasoff and Ward, to increase efficiency, by not having to pause the system in order for an operator to remove and replace the pallet. 

Claims 11, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff further in view of Tilles (US 6201203 B1). 

With regards to claim 11, Atanasoff discloses a parcel sorter system (Col. 1, L23-24) comprising: a control system (memory device 106); a parcel sorter (second sorting belt 38) under control of the control system; a plurality of destination chutes (42) configured to receive parcels from the parcel sorter; and a plurality of carousels (bag racks 44) under control of the control system, each carousel transporting a plurality of modular transportable storage units (bags on bag rack 44),  wherein the control system is 
However, Tilles discloses a storage unit (40) having a plurality of bins (24). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to substitute the bags as disclosed by Atanasoff with the storage unit and bins disclosed by Tilles, in order to increase the number of destinations per storage unit, thus increasing efficiency. 

With regards to claim 15, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff further discloses wherein the first parcel is delivered to the first destination chute at the same time as or after the first storage unit arrives proximate to the first destination chute (Col. 4 L9-12).

With regards to claim 19, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff and Tilles do not directly disclose wherein the first storage unit is configured to be mounted directly into a delivery vehicle when loaded with parcels for delivery. However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to mount the storage units as disclosed by Tilles directly into a delivery vehicle, to eliminate the need for a separate vehicle loading system thus reducing costs.

s 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff and Tilles as applied to claim 1 above, and further in view of Culp.

With regards to claim 12, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff and Tilles do not disclose wherein the control system is further configured to move the first parcel from the first destination chute to the first destination bin.
However, Culp discloses wherein the control system is further configured to move the first parcel from the first destination chute to the first destination bin (P0073, L3-6; Fig. 8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the method as disclosed by Culp to move the packages to the pallets as disclosed by Atanasoff and Tilles, to increase efficiency by reducing human error.

With regards to claim 13, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff and Tilles do not disclose wherein the control system is further configured to operate the first carousel to move the first storage unit into position to be removed from the first carousel. 
However, Culp discloses wherein the control system is further configured to operate the first carousel to move the first storage unit into position to be removed from the first carousel (P0073, L6-8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the carousel as disclosed by Atanasoff and Tilles into a removal position as disclosed by Culp, in order to be able to use equipment to move the filled pallets, thus increasing efficiency.  

	With regards to claim 14, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff and Tilles do not disclose wherein the control system is further configured to control a storage unit transport and management system to remove and replace the first storage unit.	However, Culp discloses wherein the control system is further configured to control a storage unit transport and management system to remove and replace the first storage unit (P0073, L8-10). It would . 

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atanasoff and Tilles as applied to claim 11 above, and further in view of Hamilton (US 8005568 B2). 

With regards to claim 16-18, Atanasoff and Tilles disclose all the elements of claim 11 as outlined above. Atanasoff and Tilles do not disclose wherein the first storage unit comprises an identification device with a machine-readable identifier that identifies the first storage unit and is usable by the control system to track the first storage unit and parcels associated with the first storage unit or to verify that the first storage unit has been mounted into a delivery vehicle or wherein the first storage unit comprises an identification device with a machine-readable identifier that identifies the first storage unit and is implemented using a machine-readable bar code, a radio-frequency identification (RFID) tag, or a short range wireless-readable tag or wherein the first storage unit comprises an identification device with a machine-readable identifier that identifies the first storage unit and is implemented using security features usable for ensuring that the first storage unit is authentic and authorized.
However Hamilton discloses wherein the first storage unit comprises an identification device with a machine-readable identifier that identifies the first storage unit and is usable by the control system to track the first storage unit and parcels associated with the first storage unit or to verify that the first storage unit has been mounted into a delivery vehicle (Col. 1, L47-54); or wherein the first storage unit (container 130) comprises an identification device with a machine-readable identifier (132) that identifies the first storage unit and is implemented using a machine-readable bar code, a radio-frequency identification (RFID) tag, or a short range wireless-readable tag (Col. 4, L17-28);  or wherein the first storage unit comprises an identification device with a machine-readable identifier that identifies the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./             Examiner, Art Unit 3655    

/CHARLES A FOX/             Supervisory Patent Examiner, Art Unit 3655